COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
  ROSA RAMIREZ,                                                   No. 08-18-00138-CV
                                                  §
                         Appellant,                                    Appeal from
                                                  §
  v.                                                               383rd District Court
                                                  §
  RAFAEL CARREON,                                               of El Paso County, Texas
                                                  §
                         Appellee.                                 (TC # 2010AG5715)
                                                  §


                                  MEMORANDUM OPINION

       Appellant, Rosa Ramirez, and Appellee, Rafael Carreon, filed a joint motion to render

judgment effectuating the parties’ mediated settlement agreement. See TEX.R.APP.P. 42.1(a)(2).

The Court requested that the parties clarify one aspect of the joint motion, and the parties filed an

amended joint motion requesting that the Court (1) set aside or vacate the trial court’s judgment

and render judgment in accordance with the mediated settlement agreement, or (2) vacate the trial

court’s judgment without regard to the merits and remand the case to the trial court for rendition

of judgment in accordance with the mediated settlement agreement. We grant the motion, set aside

the trial court’s judgment entered on May 4, 2018 without regard to the merits, and remand the

case to the trial court for rendition of judgment in accordance with the mediated settlement
agreement. Pursuant to the parties’ agreement, costs of the appeal are taxed against the party

incurring same. TEX.R.APP.P. 42.1(d).


April 18, 2019
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-